DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because it appears that Figure 6 is improperly showing two different and/or unrelated views, since there are no assembling lines of connecting features shown therein.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because it appears that “that”, in line 3, should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rendered indefinite by the language “in a first direction perpendicular”, since there appears to be a structural relationship missing, i.e., it is unclear to what structure the plunger is perpendicular to.
The limitation “the plunger’s movement” in claim 5 lacks proper antecedent basis, since “movement” is not properly set forth in claim 2.
Claim 8 is rendered indefinite since it is unclear what the signal is related to, i.e., what function, or movement, etc.
The limitation “the transmission of the wireless radio alarm signal” in line 3 of claim 9 lacks proper antecedent basis in the claim.
Claim 10 lacks proper antecedent basis for the limitation “the electronic circuitry”, i.e., claims 8 and 9 refer to such circuitry, not claim 1 from which claim 10 depends. 
In claim 11, line 3, the limitation “the alarm signal” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,659,291 (Huehner et al. ‘291).
With respect to claim 1, Huehner et al. ‘291 disclose an anti-theft merchandise hook (see title) comprising a top wire (60) connected to a housing portion (64) at one end (at right end in Figure 1) of the top wire (60), and to a mounting portion (20), used to mount the anti-theft merchandise hook (10) to a stationary surface (12 - see Figure 3), at another end (left side of Figure 1) of the top wire (60) opposite the one end; a bottom wire (62) attached (see Figure 3, where 62 meets 28) to the mounting portion (20) and extending from the mounting portion toward (towards the right in Figure 1) the housing portion (64), the bottom wire (62) configured to hold retail merchandise (14 - see Figure 1); a moveable hanger (80 - see Figure 9, and column 4, line 17-21, i.e., “slidingly and resiliently disposed”) at least partially disposed within the housing portion (64), the hanger (80) configured to move linearly (see column 4, line 21, i.e., “slides along the inner wall”) between a closed position in which the hanger (80) abuts (see column 4, line 24, i.e., “urged against the end of rod 62”) the bottom wire (62), and an open position (see column 4, lines 26-27, i.e., “80 to be moved away from rod 62”) in which the hanger (80) is spaced some distance from the bottom wire (62); with respect to claim 2, wherein the hanger (80) includes a notch (see Figure 9, the unnumbered opening in 80 where 84 is located) and the hanger (80) is configured to be manually moved (via 22) into a locking position (as seen in Figure 1) by a user, and locked into the closed position when a plunger (84), disposed within the housing portion (64) is seated in the notch (see Figure 9); with respect to claim 12, wherein the mounting portion (20) includes a mounting face (back vertical wall of 20, adjacent 12 in Figure 3) with means for locking (52, 50) the anti-theft merchandise hook into a mounted position (as seen in Figure 3); and with respect to claim 14, wherein an end of the hanger (80) that abuts the bottom wire (62) is concave (unnumbered - the bottom portion of the opening in 80, as seen in Figure 9, is curved and thus considered to define a concave shape), and an end of the bottom wire (62) that abuts the hanger (80) is convex (unnumbered - the top portion of the wire 62, as seen in Figure 9, is curved and thus considered to define a convex shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huehner et al. ‘291 as applied to claims 1, 2, 12, and 14 above, and further in view of U.S. Patent No. 7,533,784 (Vlastakis et al. ‘784).
Huehner et al. ‘291 disclose the hook as advanced above.
The claims differ from Huehner et al. ‘291 in requiring the plungers movement to be effected by a motor disposed within the housing portion (claim 5), and the motor to be a stepper motor (claim 7).
Vlastakis et al. ‘784 teach an anti-theft hook comprising a housing (64) with a motor (62) disposed therein that interacts with and causes the movement of a plunger (70), whereby the motor is a resistance motor, considered to define a stepper motor (see column 4, lines 18-20).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the housing in the hook of Huehner et al. ‘291 with a motor, as taught by Vlastakis et al. ‘784, for increased ease in use and protection against theft.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huehner et al. ‘291 in view of Vlastakis et al. ‘784 as applied to claims 5 and 7 above, and further in view of U.S. Patent No. 10,339,495 (Swafford et al. ‘495).
The claimed combination is advanced above but fails to disclose the motor to be configured to be activated by an RFID-enabled device placed in proximity to the housing portion.
Swaaford et al. ‘495 teach the use of RFID-enabled device (see column 49, lines 1-5), and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have used an RFID-enabled device, as taught by Swafford et al. ‘495, for increased protection against theft.
Claims 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huehner et al. ‘291 as applied to claims 1, 2, 12, and 14 above, and further in view of U.S. Patent Application Publication No. 2018/0211501 (Ewing et al. ‘501). 
Huehner et al. ‘291 disclose the hook as advanced above.
The claims differ from Huehner et al. ‘291 in requiring: (a) electronic circuitry disposed in the housing portion, the electronic circuitry configured to operate an emitter which is configured to emit at least one of an audible or visible alarm signal (claim 8), (b) the top and/or bottom wire to be electrically coupled to the electronic circuitry such that the top and/or bottom wires function as an antenna for the transmission of the wireless radio alarm signal (claim 9), (c) the electronic circuitry configured to transmit a wireless radio signal indicative of an alarm condition (claim 10), (d) a limit switch configured to track an amount of time that the hanger is in the open position, and to trigger the alarm signal if the hanger remains open for more than a threshold period of time (claim 11); and (e) both the hanger and bottom wire to include conductive material that form an electrical contact when the bottom wire abuts the hanger, and wherein the anti-theft merchandise hook is configured to detect the electrical contact (claim 15).
With respect to (a)-(e), Ewing et al. ‘501 teach the use of an anti-theft hook (see Figure 2) comprising electronic circuitry (see paragraphs [0013[, [0014], [0016], and [0072]) disposed in a housing portion, the electronic circuitry configured to operate an emitter which is configured to emit at least one of an audible or visible alarm signal (see paragraph [0055], line 10), the top and/or bottom wire is electrically coupled (see Figure 1) to the electronic circuitry such that the top and/or bottom wires function as an antenna (see paragraph [0069]) for the transmission of the wireless radio alarm signal, the electronic circuitry configured to transmit a wireless radio signal indicative of an alarm condition (see paragraph [0055], line 10); and a limit switch (61) configured to track an amount of time that the hanger is in the open position, and to trigger the alarm signal if the hanger remains open for more than a threshold period of time (see paragraph [0055]); and both the hanger and bottom wire include conductive material that form an electrical contact when the bottom wire abuts the hanger, and wherein the anti-theft merchandise hook is configured to detect the electrical contact (see paragraph [0069]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the hook of Huehner et al. ‘291, with the claimed circuitry, limit switch, alarm, conductive material, etc., as taught by Ewing et al. ‘501, for increased protection against theft.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huehner et al. ‘291 as applied to claims 1, 2, 12, and 14 above, and further in view of U.S. Patent Application Publication No. 2010/0175438 (Sankey ‘438).
Huehner et al. ‘291 disclose the hook as advanced above.
The claim differs from Huehner et al. ‘291 in requiring the mounting portion to include a mounting face plunger that is depressed when the mounting portion is mounted flush to a stationary surface, and which triggers an alarm when the mounting face plunger is released.
Sankey ‘438 teaches a hook comprising a mounting portion (20) including a mounting face plunger (68) that is depressed when the mounting portion is mounted flush to a stationary surface, and which triggers an alarm when the mounting face plunger is released (see paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the hook of Huehner et al. ‘291, with the mounting face plunger, as taught by Sankey ‘438, for increased protection against removal of the hook.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In Huehner et al. ‘291, the plunger is defined as element 84 (see Figure 9), but the plunger is always within the hanger (80), which is contrary to how claim 3 requires the plunger to be “separated from the hanger”.

Conclusion
With respect to U.S. Patent No. 7,533,784, it is noted that the movable hanger (element 40) does not move “linearly”, as required in claim 1, line 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




November 7, 2022